Citation Nr: 1512173	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In February 2013, the Veteran filed a timely Substantive Appeal (VA Form 9) that did not request a hearing before the Board.  
  
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is due to exposure to hazardous materials while in the Navy, such as chemicals and paint.  See December 2010 Statement in Support of Claim (VA Form 21-4138).  The Veteran states that he visited a friend who advised the Veteran to get a sleep study scheduled before he got off active duty.  However, the Veteran was unable to do so because his ship was on deployment six months prior to the Veteran's separation from service and had an active schedule up until the Veteran's retirement.  He states that, if he had been on shore duty for his last active duty station, he would have had more of an opportunity to get a sleep study scheduled before he got off active duty.  See attachment to February 2013 VA Form 9.   

The first record evidence of sleep apnea is the January 2010 polysomnography performed by A.S.M., which diagnoses the Veteran as having sleep apnea.  

In a March 2010 statement by G.E., he states that he stayed with the Veteran in the Veteran's apartment beginning on or about February 23, 2005 prior to the Veteran's retirement ceremony on February 25, 2005.  During this time, the Veteran fell asleep on the couch and G.E. observed that the Veteran snored very loudly and appeared to stop breathing on more than one occasion.  G.E. explains that he attended a Transition Assistance Program (TAP) session in July 2004 and learned about sleep apnea.  Therefore, G.E. suggested to the Veteran that he get a sleep study done to determine whether he had sleep apnea.  G.E. notes that he was diagnosed with sleep apnea in September 2005.

The Veteran was afforded a VA examination in October 2012.  After reviewing the Veteran's entire claims file and interviewing the Veteran, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service injury.  The examiner's rationale was that review of the Veteran's claims file shows no evidence of sleep apnea related symptoms.  The examiner continued that there is no evidence in the medical literature that exposure to any chemicals causes obstructive sleep apnea, and that there is no nexus between chemical exposure and sleep apnea. 

The Board finds that the October 2012 VA opinion is inadequate to the extent that it does not appear that the VA examiner accounts for G.E.'s statement that he observed symptoms suggestive of sleep apnea during the Veteran's military service.  Therefore, the Board finds that an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his sleep apnea since service. Obtain all VA treatment records which have not been obtained already. Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already. A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, the RO/AMC should obtain an addendum opinion from a physician (M.D.) regarding the nature and etiology of the Veteran's sleep apnea.  The claims file [i.e., including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  The examiner is requested to provide an opinion as to the following questions:

(a)  Does the examiner concur with N.G., ARNP 's opinion set forth in the October 2012 VA examination report that "[t]here is no evidence in the medical literature that exposure to any chemicals causes obstructive sleep apnea" and that "[t]here is no nexus between chemical exposure and sleep apnea"?

(b) In light of G.E.'s March 2010 statement in which he states that on or about February 23, 2005, he observed the Veteran sleeping on the couch during which time the Veteran snored very loudly and appeared to stop breathing on more than one occasion, is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in service despite not being confirmed on sleep study until January 2010.  The examiner is advised that the Veteran was discharged from service on February 28, 2005. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




